DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on August 2, 2022.

3.	Claims 1-20 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
 	The closest prior art  US 201/0072023 discloses a method of controlling a robot using a human-robot interface apparatus in two-way wireless communication with the robot includes displaying on a display interface a two-dimensional image, an object recognition support tool library, and an action support tool library. The method further includes receiving a selected object image representing a target object, comparing the selected object image with a plurality of registered object shape patterns, and automatically recognizing a registered object shape pattern associated with the target object if the target object is registered with the human-robot interface.
	 Although the prior art discloses several claimed limitations, the prior art fails to specifically disclose:
 “in response to the input, initiate an autonomous mode to programmatically generate control parameters, on the self-propelled device, based upon input from one or more sensors of the self-propelled device, wherein the control parameters cause the self- propelled device to autonomously operate the propulsion mechanism to propel the self- propelled device towards the object or location.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661